Sawyer, C. J., dissenting:
I am of opinion that the judgment should be modified by omitting the injunction. I think it would be difficult to find a precedent for an injunction like the one awarded in this case. It is altogether too loose and indefinite. The defendant is entitled to use his ditch, provided he can do so without injuring the plaintiff. There may be a great difference of opinion as to when ditches “are not properly cleaned out or in good repair, and when their banks and levees are not properly kept up so as to prevent the injury complained of.” This should not be left open for the defendant to determine from time to time, at his peril, as occasion requires. The defendant is, also, generally enjoined “from further damaging said premises by means of the diversion of said waters.” Injunctions so loosely framed would be impracticable and intolerable. If an injunction is to be granted, the very thing to be done, or not to be done, should be ascertained by the Court and specified in the injunction, and not be left for the party enjoined to ascertain for himself at his peril. For instance, if a dam is to be cut down so as not to flow water upon premises above, the Court should ascertain the exact portion of the dam necessary to be abated in order to effect the desired object, and specify the height to which it should be reduced. I think an injunction against a party who is entitled to maintain and use a dam, requiring him in general terms not to keep his dam so high in times of freshets as to flow water upon premises above, and from damaging said premises by means of said dam, leaving the defendant to adapt his dam to the condition of the water, according to his own judgment, and to determine what does and what does not constitute damage under peril of punishment for contempt in case he misjudged, would be a novelty in equity jurisprudence. Yet such is the character of the injunction in this case. The defendant is enjoined from running water through his ditches “ when said ditches are not properly cleaned out or in good repair, and when their *268banks and levees are not properly kept up so as to prevent the injury complained of,” etc. I think appellant justly complains of this injunction, and that damages for the injury resulting from the former negligence, rather than an injunction against future negligence, is an ample as well as the proper remedy. I concur in the opinion of my associates in other respects.